Exhibit 10.1

Constellation Energy Group, Inc.

100 Constellation Way

Baltimore, Maryland 21202

December 17, 2008

MidAmerican Energy Holdings Company

1111 South 103rd Street

Omaha, NE 68124

Attention:   Douglas L. Anderson

  Senior Vice President and General Counsel

Mr. Anderson:

Reference is made to that certain Termination Agreement dated as of December 17,
2008 (the “Termination Agreement”) by and among MidAmerican Energy Holdings
Company, MEHC Investment, Inc., MEHC Merger Sub Inc., Constellation Energy
Group, Inc., Électricité de France SA, and Électricité de France International,
SA. Capitalized terms used, but not otherwise defined, herein shall have the
meanings respectively ascribed to them in the Termination Agreement. In
consideration of the undertakings and agreements in the Termination Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and notwithstanding Section 14 of the Termination
Agreement, the undersigned do hereby agree as set forth herein.

Constellation hereby agrees to indemnify and hold harmless the MidAmerican
Parties and their respective Affiliated Parties (the “MidAmerican Indemnified
Parties”) against any and all liabilities, judgments, settlements, costs and
reasonable expenses, including, without limitation, reasonable legal fees
(collectively, “Losses”) incurred by any MidAmerican Indemnified Party and
arising out of or in connection with (i) any breach of the Termination Agreement
by Constellation or any EDF Party or (ii) any claims (including, without
limitation, claims that have been or could have been asserted in actions pending
prior to the date hereof) by or on behalf of any Constellation securityholders
(or by any such securityholders on behalf or purportedly on behalf of
Constellation) arising out of or in connection with the Specified MidAmerican
Agreements, the Termination Agreement or the transactions contemplated thereby
(including, without limitation, any claims directly or indirectly challenging
the validity or enforceability of the amounts payable pursuant to Section 1(a)
of the Termination Agreement, Section 9.3(a) of the Merger Agreement,
Section 7(b)(ii)(B) or Section 7(c) of the Series A Articles Supplementary or
the first sentence of the third paragraph of the Limited Waiver, the securities
issuable pursuant to Section 1(b) or 1(c) of the Termination Agreement,
Section 7(a) of the Series A Articles Supplementary, or the first sentence of
the third paragraph of the Limited Waiver, or seeking to modify, reduce, recoup,
recover or otherwise deprive any of the MidAmerican Indemnified Parties of the
benefit thereof) (the claims described in this clause (ii), “Constellation
Claims”). In connection with defending any such Constellation Claims, the
MidAmerican Indemnified Parties shall be entitled to retain counsel to represent
them (with reasonable fees and expenses of such counsel to be paid by
Constellation as above provided). The MidAmerican Indemnified Parties will not
settle any Constellation Claims without the prior written consent of
Constellation, which consent will not be unreasonably withheld, and no
MidAmerican Indemnified Party shall be entitled to any amounts hereunder with
respect to any Constellation Claim that is settled without such consent. Unless
the settlement of a Constellation Claim is for monetary damages only and
includes an unconditional release of the MidAmerican Indemnified Parties without
the requirement of any admission of fault by any MidAmerican Indemnified Party,
Constellation agrees that it will not settle such Constellation Claim without
the prior written consent of MidAmerican, which consent will not be unreasonably
withheld. Constellation also agrees to indemnify



--------------------------------------------------------------------------------

the MidAmerican Indemnified Parties against legal fees and expenses incurred in
enforcing the Termination Agreement or this Agreement (including, without
limitation, this sentence). MidAmerican hereby agrees to indemnify and hold
harmless Constellation and its Affiliated Parties (the “Constellation
Indemnified Parties”) against any and all Losses incurred by any Constellation
Indemnified Party and arising out of or in connection with any breach of the
Termination Agreement by any of the MidAmerican Parties. MidAmerican also agrees
to indemnify the Constellation Indemnified Parties against legal fees and
expenses incurred in enforcing the Termination Agreement or this Agreement
(including, without limitation, this sentence).

In connection with any litigation or other legal proceeding arising out of or
relating to matters for which Constellation provides indemnification to any of
the MidAmerican Indemnified Parties as described above (“Indemnifiable
Matters”), the MidAmerican Indemnified Parties and the Constellation Indemnified
Parties each agree to, and to cause their counsel to, cooperate in good faith in
the defense or prosecution of such Indemnifiable Matters. Such cooperation will
include, without limitation, (i) the provision of records and information which
are necessary to the defense, prosecution or appeal of such Indemnifiable
Matters and which are reasonably requested, (ii) making employees (and, to the
extent reasonably feasible, former employees) available on a mutually convenient
basis to provide additional information and explanation of materials provided
hereunder, and (iii) reasonable consultation regarding the defense, prosecution
or appeal of the Indemnifiable Matters, in each case, with respect to clauses
(i), (ii) and (iii) hereof, at the cost of the party requesting such
cooperation.

 

2



--------------------------------------------------------------------------------

Sections 8, 9 and 11 through 21 of the Termination Agreement are hereby
incorporated by reference and shall apply mutatis mutandis to this letter
agreement as if this letter agreement were included in the Termination
Agreement.

 

CONSTELLATION ENERGY GROUP, INC. By:   /s/ Charles A. Berardesco  

Name: Charles A. Berardesco

Title:   Senior Vice President and

  General Counsel



--------------------------------------------------------------------------------

MIDAMERICAN ENERGY HOLDINGS COMPANY By:   /s/ Douglas L. Anderson  

Name: Douglas L. Anderson

Title:   Senior Vice President

 

 

MEHC MERGER SUB INC. By:   /s/ Douglas L. Anderson  

Name: Douglas L. Anderson

Title:   Senior Vice President

 

 

MEHC INVESTMENT, INC. By:   /s/ Douglas L. Anderson  

Name: Douglas L. Anderson

Title:   Senior Vice President